Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.270 Filed 02/03/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                   CASE NO. 19-20276

v.                                              HON. ARTHUR J. TARNOW

KENDRICK ALLEN GILLS,

                   Defendants.
                                        /

             SUPPLEMENT TO DEFENDANT’S MOTION FOR
                    COMPASSIONATE RELEASE

      On December 3, 2019, the Court ordered Mr. Gills to serve one day on count

one and 24 months on count four consecutive to count one. Mr. Gills had pled guilty

to social security fraud and aggravated identity theft. Mr. Gills was allowed to self-

surrender to FCI Milan where he is currently serving his prison sentence. Mr. Gills

has moved for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i). (ECF

No. 28).

                                 BACKGROUND

      Gills was indicted on May 2, 2019, on six counts. The Magistrate Judge

ordered his release on a $10,000 unsecured bond on April 17, 2019. (ECF No. 9).

On August 27, 2019, Gills pleaded guilty to Counts one and four of the indictment:

Mail Fraud, in violation of 18 U.S.C. § 1341, and Aggravated Identity Theft, in

                                            1
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.271 Filed 02/03/21 Page 2 of 9




violation of 18 U.S.C. § 1028A. (ECF No. 18). The Court sentenced him to the

mandatory minimum of 24 months (2 years) on count four consecutive to one day

on count one, on December 5, 2019. (ECF No. 20). His projected release date is

September 18, 2021.

      Gills is incarcerated at FCI Milan, a low-security facility in Michigan. Gills

petitioned the Court for compassionate release on June 19, 2020 (ECF No. 21). The

Court appointed Counsel on the same day (ECF No. 22) and ordered concurrent

briefs to be filed by June 26, 2020. A hearing was conducted on July 7, 2020. The

Court took the matter under advisement pending receipt of additional medical

records.

                          UPDATED INFORMATION

      Mr. Gills tested positive for the corona virus on December 16, 2020. He was

moved into isolation and quarantined for ten days. He has not been tested again. On

or about December 2, 2020, the Federal Detention Center witnessed the resurgence

of COVID-19 at the facility. Over 100 hundred inmates tested positive for the virus.

An entire unit was shut down for over a month. For reasons unknown to defense

counsel Mr. Gills had been moved from the FCI to the detention center. While at

the detention center, Mr. Gills became infected. In addition to contracting the corona

virus Mr. Gills had to deal with low blood sugar, ringworm, mononeuropathy of

lower limb, acute sinusitis, constipation, dermatitis, nail disorder, Rheumatoid


                                          2
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.272 Filed 02/03/21 Page 3 of 9




arthritis, osteoarthritis of hip, severe osteoarthritis of the bilateral hip joints, pain in

unspecified joint, enlarged prostate without lower urinary tract symptoms, and

unspecified abdominal pain. (Exhibit 4).

       Mr. Gills has served nearly 85 percent of the 24 months and one-day sentence

that was imposed, taken into account good time credit and halfway placement. He

is scheduled to be released on September 18, 2021. He will be eligible for halfway

placement in June of 2021. After Mr. Gill tested positive for the corona virus, he

was very weak for several days. Mr. Gills was also dealing with low blood sugar,

as well as increasingly painful and demobilizing osteoarthritis. (Exhibit 4).

       Mr. Gills has been waiting for months to receive his medical records from the

Social Security Administration (SSA), but was advised his request fell through the

cracks. In addition, Defense counsel was advised that a new form had to be filled

out because Mr. Gills’ social security number had been improperly corrected. The

numbers were not in the correct sequential order, so Mr. Gills scratched out the

incorrect number and wrote the correct number on the form. Defense counsel met

with Mr. Gills at the detention center on January 31, 2021 and obtained his signature

on a new form. It was at this time that Mr. Gills advised defense counsel he had

tested positive for the corona virus. On February 1, 2022, defense counsel attempted

to send a fax transmittal to the Social Security Administration (SSA) offices, but was

unable to do so due to technical issues with the SSA’s fax machine. SSA’s efforts to


                                             3
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.273 Filed 02/03/21 Page 4 of 9




correct the issues were unsuccessful. Defense counsel was instructed to contact the

SSA on February 2, 2021, to determine if the problems had been resolved. At this

point defense counsel cannot predict when Mr. Gill’s SSA medical records will be

available to the parties and the Court. Despite the absence of these records, it is

undisputed that Mr. Gills has been infected with the corona virus.


 Reinfection Possibility and Risks

      Reinfection is possible and should be undisputed.

      Research discloses with certainty the possibility of reinfection, with the main

relevant questions being how common reinfection is and how severe are the

reinfection symptoms. For instance, some reports record low reinfection numbers.

See, e.g., Coronavirus Reinfections Are Real but Very, Very Rare - The New York

Times (nytimes.com). But the fact that the COVID-19 virus is only about one year

old renders any conclusions regarding the infrequency of reinfection premature. The

low reinfection rate numbers are the result of very demanding genetic tests that do

not reflect the full scope of reinfection:

      Indeed, thus far the small number of scientifically confirmed instances
      of reinfection is due in part to the tally being confined to reinfections
      that have been genetically sequenced. In order to ascertain with
      scientific certainty that someone has contracted Covid-19 for the
      second time, scientists must have access to a genetic profile of the virus
      the patient is infected with. This must then be compared with the profile
      of the virus that caused the first infection. In brief, scientists must
      examine the genetic code of the virus from each round of illness and
                                             4
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.274 Filed 02/03/21 Page 5 of 9




      prove they are distinct. That implies having access to all sets of swabs
      and the ability to perform whole genome sequencing.

Though Rare, The Number Of Reinfections With Covid-19 Is Growing
(forbes.com)

      In the past months, both the WHO and the CDC have warned about the

likelihood of reinfection, conceding that the rate of reinfection compared to the rate

of original infection is lower, but also emphasizing the inevitability of reinfections.

The CDC states:

      To date, reports of reinfection have been infrequent. Similar to other
      human coronaviruses where studies have demonstrated reinfection, the
      probability of SARS-CoV-2 reinfection is expected to increase with
      time after recovery from initial infection due to waning immunity and
      possibly genetic drift. Risk of reinfection depends on the likelihood of
      re-exposure to infectious cases of COVID-19. As the COVID-19
      pandemic continues, we expect to see more cases of reinfection.

 Duration of Isolation and Precautions for Adults with COVID-19 | CDC.

      Current WHO research confirms the CDC warning that reinfection rates will

likely increase because COVID “immunity” is temporary and wanes over several

months, rendering patients susceptible to reinfection within a short span of time.

See, e.g., WHO warns Covid reinfections may occur as data suggests antibodies

wane (cnbc.com). The CDC emphasizes that this increase in reinfection rates is a

sound extrapolation from our extensive experience with other viruses:




                                          5
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.275 Filed 02/03/21 Page 6 of 9




       Reinfection means that a person was infected with the virus, recovered
       and then later became infected again, according to the U.S. Centers for
       Disease Control and Prevention. Based on the CDC’s experience with
       other viruses, Covid-19 reinfections are expected, the agency said.

 Id.

       As explained in Mr. Gills’ initial motion, it is now too late to protect Mr. Gills

from contracting the virus. It is not too late to protect him from reinfection and

the severe risks associated with reinfection.

       The BOP “lockdown” would be advisable if the virus were not so serious.

Unmasked guards, re-introduction of positive inmates with negative inmates, and

intermittent checking of vital signs are inadequate to the task of treating and

containing the virus. As a judge of this District explained, the Government’s

reassurances regarding its safety procedures are not reassuring:

       And the government's position that the defendant is at low or no risk of
       reinfection is somewhat less reassuring, considering the BOP's
       admitted failure to implement any comprehensive prophylactic testing
       program, which calls into doubt the figures that it has reported.

 United States v Brownlee, No. 14-20562, 2020 WL 6118549, at *5 (ED Mich,
 October 16, 2020) (citations omitted).

       While the Government may argue that Mr. Gills is currently asymptomatic

with minimal symptoms, this status increases his future risk from the virus:




                                           6
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.276 Filed 02/03/21 Page 7 of 9




      And the risk of reinfection appears to be somewhat higher for those who
      have tested positive for the virus but appear to be asymptomatic or
      minimally symptomatic, such as Mr. Walls. See Quan-Xin Long, et al.,
      Clinical & Immunological Assessment of Asymptomatic SARS-CoV-
      2      Infections,     Nature      Medicine    (June     18,     2020),
      https://go.nature.com/3ifR85S (presenting data suggesting that
      “asymptomatic individuals [have] a weaker immune response to SARS-
      CoV-2 infection”); see also Apoorva Mandavilli, You May Have
      Antibodies After Coronavirus Infection. But Not for Long, New York
      Times (June 18, 2020), https://nyti.ms/3g63f4O (suggesting that
      asymptomatic individuals do not necessarily receive an “immunity
      certificate” if infected with the COVID-19 virus because the antibodies
      developed “may last only two to three months, especially in people who
      never showed symptoms while they were infected”).

United States v Walls, No. 2:12-CR-00173, 2020 WL 6390597, at *10 (WD Pa,
November 2, 2020); see also US reports first case of Covid reinfection with more
severe symptoms second time (theprint.in) (explaining Lancet article about a patient
with two negative tests between two positive tests, and this patient “showed more
severe symptoms in the second reinfection than in the first.”).

      Given the likelihood that the number of reinfections will increase as the

pandemic continues and that the symptoms following reinfection will be more

severe, compassionate release is necessary in Mr. Gills’ case:

      Other courts have opted to “err on the side of caution to avoid
      potentially lethal consequences for [defendant]” because “simply
      announcing that an inmate has ‘recovered’ does not mean [defendant]
      is completely safe from the virus.” United States v. Armstrong, No. 18-
      CR-5108-BAS-1, 2020 WL 4366015, at *3 (S.D. Cal. July 30, 2020)
      (internal quotations, citation omitted) (finding “particularly persuasive
      that an inmate, being housed at the same facility as [defendant], was
      hospitalized and died after he was pronounced ‘recovered’ by the
      BOP”). While a CDC representative recently has suggested that “based
      on current evidence ... reinfections are likely uncommon within 3
      months,” this observation is not conclusive so as to provide clarity
      regarding whether someone who has been infected is immune for any
      period of time, no matter how brief.

                                         7
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.277 Filed 02/03/21 Page 8 of 9




United States v Keys, No. 2:16-CR-00234-KJM, 2020 WL 6700412, at *3
(ED Cal, November 13, 2020.)

                             Respectfully submitted,

                             FEDERAL COMMUNITY DEFENDER
                             EASTERN DISTRICT OF MICHIGAN


                             s/Andrew Densemo
                             ANDREW DENSEMO (P37583)
                             Attorney for Defendant
                             613 Abbott Street, Suite 500
                             Detroit, Michigan 48226
                             (313) 967-5829
                             E-mail: andrew_densemo@fd.org

Dated: February 3, 2021




                                     8
Case 2:19-cr-20276-AJT-RSW ECF No. 31, PageID.278 Filed 02/03/21 Page 9 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                 CASE NO. 19-20276

v.                                            HON. ARTHUR J. TARNOW

KENDRICK ALLEN GILLS,

                   Defendants.
                                        /

                          CERTIFICATE OF SERVICE

      I, hereby certify that on February 3, 2021, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such filing to the following:

                                 Ryan A. Particka
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 211 W. Fort Street, Suite 2001
                                 Detroit, Michigan 48226
                                 E-mail: ryan.particka@usdoj.gov

                                       FEDERAL COMMUNITY DEFENDER
                                       EASTERN DISTRICT OF MICHIGAN

                                       s/Andrew Densemo
                                       ANDREW DENSEMO (P37583)
                                       Attorney for Defendant
                                       613 Abbott Street, Suite 500
                                       Detroit, Michigan 48226
                                       (313) 967-5829
                                       E-mail: andrew_densemo@fd.org
Dated: February 3, 2021
